Exhibit 10.1
PLAYERS NETWORK
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of March 1, 2011 (the
“Effective Date”) by and between Peter Heumiller ("Employee") and Players
Network, a Nevada corporation (the "Company”).
 
WHEREAS, Employee's abilities and services are unique and essential to the
prospects of Company.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties hereby agree as follows.
 
Section 1.  Employment.
 
1.1           Term.  Company shall employ Employee, and Employee shall serve the
Company for two (2) years commencing on the date of this Agreement, subject to
the provisions set forth in Section 1.4 below.
 
1.2          Duties.
 
(a)           Capacity.  So long as he is employed by Company, Employee shall be
employed as President of the Company and will be an employee of the Company at
all times during the term of this Agreement. Employee will report directly to
the Company’s CEO and to the Company’s Board of Directors (the “Board”).
Employee’s duties shall consist of those customarily incident to Employee’s
office including directing and overseeing the Company’s day to day activities
including business development, sales, marketing, production, operations, and
administration; assisting in the development and implementation of strategic and
operational plans; and assisting the CEO in public relations, financing
activities, and promoting the Company’s products and services, all directed at
increasing shareholder value.  In addition, Employee shall perform such other
services as may be reasonably requested by the Company consistent with
Employee’s office.
 
Day to day operational duties include, but are not limited to, negotiating
contracts, hiring and firing employees and contractors/consultants, and working
with the Company’s legal counsel, auditors, and other senior management,
consultants and producers. In the exercise of his duties, Employee will comply
with all policies and procedures of the Company including as it relates to
hiring and discharging employees.  He will also provide input regarding
compensation including raises and bonuses for senior management employees to the
Board of Directors or its compensation committee as directed and required by
compensation policies established by the Board of Directors.
 
(b)           Schedule.  So long as he is employed by Company, Employee shall
devote his full working time and attention to faithfully and fully carrying out
his duties described herein; provided, however, Employee may (i) serve as a
Director of other non-competitive business organizations with the prior written
approval of Company, (ii) devote time to and invest in non-competing side
activities, provided that such activities do not individually or in the
aggregate interfere with his duties so as to adversely affect Company's
business.  The determination of whether a business organization or side activity
is competitive to the Company shall be in the sole discretion of the Company.
Employee shall at all times perform his duties and obligations faithfully,
diligently and to the best of Employee's ability.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Key Man Insurance.  Company may for its benefit and at its own
expense insure Employee's life.  Employee agrees to submit to such physical
examination and supply such information as may be reasonably required in
connection therewith.
 
1.3           Compensation.  As compensation for the services to be rendered
during such period and the other obligations undertaken by Employee hereunder,
Employee shall be entitled to the following compensation:
 
(a)           Base Salary.  During the Employment Term, the Company will pay
Employee as compensation for his services a base salary at the annualized rate
of $90,000 (the “Base Salary”).  The Base Salary will be paid periodically in
accordance with the Company's normal payroll practices and be subject to the
usual, required withholding.  Employee’s annual base salary will be reviewed on
an annual basis beginning in 2012 by the Board or the Compensation Committee of
the Board (the “Compensation Committee”) in accordance with the Board’s or such
committee’s established procedures for reviewing salaries of the Company’s
Employee officers.
 
(b)           Bonus.  Employee shall be eligible to participate in an annual
management bonus plan to be established by the Board within three months of
signing this Agreement.  The plan will be based upon Company net profits and be
applied retroactive to the date of this Agreement.
 
In addition, Employee shall be entitled to receive a quarterly bonus based on
the Company’s net revenues during each fiscal quarter during the Term of this
Agreement (the “Stretch Bonus”) with any bonus payments becoming payable within
30 days after the end of each fiscal quarter.  Except as permitted under Section
1.4, Employee must be employed by the Company during the entire applicable
Stretch Bonus period for the payment of the Stretch Bonus.  The target amount
objectives for the Stretch Bonus are set forth below:
 

 
Net Revenue for fiscal quarter
Bonus
           
$0-$300,000
None
           
$300,001 - $450,000
$7,500.00
           
$450,001 - $600,000
$15,000.00
           
Over $600,001
$22,500.00
 

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Equity Awards.
 
(i)           Stock Options.  Subject to the approval of the Board, the Company
will grant Employee a non-qualified stock option to purchase 1,200,000 shares of
the Company's Common Stock at an exercise price equal to the greater of (i) the
fair market value of the underlying shares on the date of grant or (ii) $0.25
per share (the “Option”).  As long as Employee provides continued service to the
Company on the relevant vesting dates and subject to the accelerated vesting
provisions set forth herein, the Option will vest as to 1/24th of the shares on
a monthly basis following the Effective Date, so that the Option will be fully
vested and exercisable two years from the Effective Date.  The Option will be
subject to the terms, definitions and provisions of the Company's 2004
Non-Qualified Stock Option Plan (the “Option Plan”) and the stock option
agreement by and between Employee and the Company (the “Option Agreement”), both
of which documents are incorporated herein by reference.
 
(ii)           Restricted Stock Grant.  Subject to the approval of the Board,
the Company will grant Employee a restricted stock award of 1,200,000 shares of
the Company’s Common Stock (the “Restricted Shares”).  Such shares shall
initially be unvested and subject to repurchase by the Company at a price of
$0.001 per share.  Employee shall acquire a vested interest in, and the
Company’s repurchase right shall accordingly lapse with respect to 1/24th of the
Restricted Shares on a monthly basis following the Effective Date, subject to
Employee’s continued service to the Company on such date. The restricted stock
grant shall be subject to the terms, definitions and provisions of the
restricted stock award agreement evidencing the restricted stock grant (the
“Restricted Stock Agreement”), which document is incorporated herein by
reference.
 
(d)            Vacation.  Employee shall be entitled to an annual paid vacation
of four (4) weeks and other benefits in accordance with Company's policies as
from time to time established by the Company or the Board.
 
(e)           Reimbursement of Expenses.  Subject to such rules and procedures
which from time to time are reasonably specified by the Company, Company shall
reimburse Employee for reasonable and necessary business expenses incurred in
the performance of Employee's duties under this Agreement, including reasonable
travel and  entertainment expenses.
 
(i)           Reimbursement of Relocation Expenses.  You agree to relocate your
residence to Las Vegas, Nevada within six (6) months of the Effective
Date.  Provided that you commence employment with the Company, the Company will
pay or reimburse you for all reasonable expenses associated with your relocation
in a total amount not to exceed $5,000, incurred by you no later than August 31,
2011 and during your employment in connection with your relocation to Las Vegas,
Nevada.
 
(ii)           409A Considerations.  To the extent that any payments or
reimbursements provided to you under this Agreement are deemed to constitute
compensation to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would
apply, in no event will such payments or reimbursements be made later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year will not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and your right to such payments or
reimbursement will not be subject to liquidation or exchange for any other
benefit. Subject to the foregoing, the relocation expenses will be paid within
ten (10) business days of your delivery to the Company of receipts evidencing
such expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Medical, Life and Other Benefits.
 
(i) Employee shall be entitled to participate in all employee benefit programs
established by the Company from time to time to the extent that executives or
senior management employees of Company generally are eligible to participate in
such programs.
 
(ii) Employee shall receive fully paid family health insurance in accordance
with the Company’s health insurance group plan.
 
1.4 Termination.
 
(a) At-Will Employment.  Employee and the Company understand and acknowledge
that Employee’s employment with the Company constitutes “at-will”
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Employee and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Employee.
 
(b) Severance Compensation for Termination Without Cause.  In the event the
Employee is terminated involuntarily by the Company without Cause, as defined
below, or as a result of the termination of this Agreement pursuant to Section
1.4(b), and provided the Employee executes and does not revoke a full release of
claims with the Company (in a form satisfactory to the Company and effective no
later than March 15 of the year following the year in which the termination
occurs).  If Company terminates without cause, Employee shall be entitled to
receive (i) immediate payment in full in an amount equal to the Employee’s
monthly base salary (as in effect immediately prior to the termination)
multiplied by the number of months that are remaining under the Term of the
Agreement and (ii) an immediate Stretch Bonus payment in full equal to the last
Stretch Bonus payment received by the Employee multiplied by the number of
quarters that are remaining under the Term of the Agreement.  If termination
occurs in the middle of a month and/or quarter, Employee shall also receive a
prorated base salary and Stretch Bonus for that period.
 
(c) Death.  This Agreement shall terminate upon Employee's death.  In the event
of Employee's death while in the employ of Company, Company shall pay to such
person or persons as the Employee may specifically designate (successively or
contingently) by filing a written beneficiary designation with Company during
Employee's lifetime ("Designated Beneficiaries") 100% of Employee's Base Salary
plus a prorated monthly Stretch Bonus based on the latest quarterly Stretch
Bonus Employee received as in effect immediately prior to Employee's death,
payable to Employee's Designated Beneficiaries at the beginning of each month
for a period of six (6) months following Employee's death.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Cause.  Company shall have the right to terminate this Agreement and
Employee's employment hereunder for Cause upon written notice to Employee.  The
term "Cause" shall mean Employee must have (i) been willful, gross or persistent
in Employee's inattention to Employee's duties or Employee committed acts which
constitute willful or gross misconduct and, after written notice of the same has
been given to Employee and he has been given an opportunity to cure the same
within thirty (30) days after such notice; (ii) violated material terms of this
Agreement including, but not limited those outlined in Section 2. Nondisclosure
and Noncompetition; or (iii) committed fraud.  If Employee's employment is
terminated for Cause, as defined above and Employee does not consent to such
termination both parties agree to submit the question to final and binding
arbitration by an appointee, approved by both parties, of the American
Arbitration Association with the arbitrator deciding which party shall pay the
cost of arbitration.
 
(e)           Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of Employee’s termination
(other than due to death) or resignation, then the severance payable to
Employee, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following his termination but prior to the six
(6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
 
(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
 
Section 2.  Nondisclosure and Noncompetition.
 
2.1           Nondisclosure.
 
(a)           Company Information.  Employee agrees at all times during the term
of his employment and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm
or corporation without written authorization of the Board of the Company, any
Confidential Information of the Company, except under a non-disclosure agreement
duly authorized and executed by the Company.  Employee understands that
"Confidential Information" means any non-public information that relates to the
actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company's products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Employee called or with whom
Employee became acquainted during the term of his employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information.  Employee further understands that Confidential
Information does not include any of the foregoing items which have become
publicly known and made generally available through no wrongful act of his or of
others who were under confidentiality obligations as to the item or items
involved or improvements or new versions thereof.
 
(b)           Former Company Information.  Employee agrees that Employee will
not, during his employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that Employee will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.
 
(c)           Third Party Information.  Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for the Company consistent with the Company's agreement with such third party.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Noncompetition.  Employee covenants and agrees that, except for
activities which are expressly permitted by Section 1.2(b):
 
(a)            So long as he is employed by Company, Employee shall not, without
the prior written consent of Company, directly or indirectly, as an employee,
employer, agent, principal, proprietor, partner, stockholder, consultant,
director, or corporate officer, engage in any business that is in competition
with the business of Company.
 
(b)            If the scope of any restrictions contained in subparagraph (a) is
too broad to permit enforcement of such restrictions to their full extent, then
such restrictions shall be enforced to the maximum extent permitted by law, and
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restrictions.
 
2.3           Specific Performance.  Employee acknowledges and agrees that
Company's remedies at law for a breach or threatened breach of any of the
provisions of this Section 2 would be inadequate and, in recognition of this
fact, Employee agrees that in the event of such a breach or threatened breach,
in addition to any remedies at law, Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
 
3.  Miscellaneous.
 
3.1           Amendment.  This Agreement may be amended only in writing executed
by the parties hereto, which has been approved in advance by a majority of the
disinterested members of the Board.
 
3.2           Entire Agreement.  This Agreement and the other agreements
expressly referred to herein set forth the entire understanding of the parties
hereto regarding the subject matter hereof and supersede all prior contracts,
agreements, arrangements, communications, discussions, representations and
warranties, whether oral or written, between the parties regarding the subject
matter hereof.
 
3.3           Notices.  Any notice, request, consent and other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given upon the earlier of receipt or five (5) days after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
parties, and to the persons to whom copies shall be sent, at their respective
addresses set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
If to Company:
Players Network
 
1771 E. Flamingo, Suite 202A
 
Las Vegas, Nevada 89119
 
Attention:  Board of Directors
   
If to Employee:
Peter Heumiller

 
Any party by written notice to the other party given in accordance with this
Section may change the address or the persons to whom notices or copies thereof
shall be directed.
 
3.4           Successors.  This Agreement shall bind and inure to the benefit of
the successors, heirs and personal representatives of each of the parties
hereto.
 
3.5           Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada.  All parties
agree that venue for any and all claims arising from the Agreement shall be
located in the state or federal courts located in Clark County, Nevada.
 
3.6           Solicitation of Employees.  I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for myself or for any other person or entity.
 
3.7           Arbitration and Equitable Relief.
 
(a)           Arbitration. IN CONSIDERATION OF EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EMPLOYEE’S
RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO HIM BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, EMPLOYEE AGREES THAT ANY AND ALL
CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY
EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR
CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF HIS EMPLOYMENT WITH
THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION RULES PURSUANT TO NEVADA LAW.  DISPUTES WHICH
EMPLOYEE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, OR ANY CLAIM UNDER NEVADA
LAW, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY
STATUTORY CLAIMS.  EMPLOYEE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE
ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH THE EMPLOYEE.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Procedure. EMPLOYEE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION ("AAA") AND THAT THE NEUTRAL ARBITRATOR WILL BE
SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES. EMPLOYEE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO
DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS
FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS,
PRIOR TO ANY ARBITRATION HEARING. EMPLOYEE ALSO AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING ATTORNEYS' FEES AND COSTS,
AVAILABLE UNDER APPLICABLE LAW. EMPLOYEE UNDERSTANDS THE COMPANY WILL PAY FOR
ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT
EMPLOYEE SHALL PAY THE FIRST $125.00 OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION HE INITIATES. EMPLOYEE AGREES THAT THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO
THE EXTENT THAT THE AAA'S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE. EMPLOYEE
AGREES THAT THE DECISION OF THE ARBITRATOR SHALL BE IN WRITING.


(c) Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EMPLOYEE
AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS
AGREEMENT, NEITHER EMPLOYEE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT
ADOPTED.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Availability of Injunctive Relief.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, EMPLOYEE AGREES THAT ANY
PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THE AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY
OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, OR
NONSOLICITATION.  EMPLOYEE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF
SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT
PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE
ISSUANCE OF AN INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF,
THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS
FEES.
 
(e)           Administrative Relief.  EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE
OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS'
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE EMPLOYEE FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.
 
(f)           Voluntary Nature of Agreement.  EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EMPLOYEE FURTHER ACKNOWLEDGES AND
AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND ASKED ANY QUESTIONS NEEDED
FOR HIM TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT HE IS WAIVING HIS RIGHT TO A
JURY TRIAL.  FINALLY, EMPLOYEE AGREES THAT HE HAS BEEN PROVIDED AN OPPORTUNITY
TO SEEK THE ADVICE OF AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.
 
3.6           Severability.  If any provision of this Agreement shall be
adjudicated to be, in whole or in part, invalid, ineffective or unenforceable,
the remaining provisions of this Agreement shall not be affected thereby.  The
invalid, ineffective and unenforceable provision shall, without further action
by the parties, be automatically amended to effect so much of the original
purpose and intent of the invalid, ineffective or unenforceable provision;
provided, however, that such amendment shall apply only with respect to the
operation of such provision in the particular jurisdiction with respect to which
such adjudication is made.
 
3.7           Waivers.  Any waiver by any party of any violation, breach, or
default under any provision of this Agreement, by the other party shall not be
construed as, or constitute, a continuing waiver of such provisions, or waiver
of any other violation, breach or default under any other provision of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.8           Headings.  The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.
 
3.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one and the same Agreement.
 
3.10         Enforcement.  In the event that either party resorts to legal
action to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover from the nonprevailing party the costs of
such action so incurred, including, without limitation, reasonable attorneys'
fees.
 
3.11         Legal Representation. Employee acknowledges and agrees that he has
read and understands the terms set forth in this Agreement and has been given a
reasonable opportunity to consult with an attorney prior to execution of this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.
 
PLAYERS NETWORK
               
By
/s/ Mark Bradley   3/2/2011    
Chairman, Board of Directors
 
Approved At Board Meeting Held on 2-8-11
        Approved corporate resolution on 3-2-11            
Accepted:
                         
By:
/s/ Peter Heumiller   3/2/2011    
Peter Heumiller
 
Date
 

 
 
 

--------------------------------------------------------------------------------